        Case 2:19-cv-05606-MSG Document 23 Filed 04/24/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                             :
 ANTONIO MARTINEZ                            :            CIVIL ACTION
 Prisoner No. BG9424                         :
 SCI-Mahanoy                                 :
 301 Morea Rd                                :
 Frackville, PA 17932,                       :
                                             :
              Petitioner,                    :
                                             :
                     v.                      :            No. 19-5606
                                             :
 THERESA DELBALSO,                           :
 et al.,                                     :
                                             :
              Respondents.                   :
                                             :

                                         ORDER

      AND NOW, this 24th day of April, 2020, upon consideration of the Philadelphia District

Attorney’s Office’s communication dated April 24, 2020, it is hereby ORDERED that my April

22, 2020 Memorandum (ECF No. 21) and Order (ECF No. 22) granting Petitioner’s Motion for

Bail Pending Resolution of Habeas Corpus Petition are both VACATED.



                                         BY THE COURT:



                                         _/s/ Mitchell S. Goldberg ______
                                         MITCHELL S. GOLDBERG, J.




                                            1
